Citation Nr: 0740929	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability, incurred at 
Providence Hospital, a non-VA facility, from December 29, 
2003, through January 3, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, B.M., R.M., C.B., and J.B.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1961 to June 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2004, of the 
Department of Veterans Affairs (VA) Dorn Medical Center 
(VAMC) in Columbia, South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  

In January 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1. The veteran incurred medical expenses for emergent 
services for a nonservice-connected disability at Providence 
Hospital, a non-VA facility, from December 29, 2003, through 
January 3, 2004.

2. A VA facility was not feasibly available because of the 
life threatening nature of the emergent medical condition, a 
ruptured abdominal aneurysm, and an attempt to use the VA 
facility beforehand would not have been considered reasonable 
by a prudent layperson. 

3. The medical services from December 29, 2004, to December 
30, 2004, were rendered in a medical emergency of such a 
nature that a prudent layperson reasonably expects delay in 
seeking immediate medical attention would be hazardous to 
life and health.

4. From December 31, 2003, to January 3, 2004, further 
emergent care was no longer needed. 

CONCLUSIONS OF LAW

1. The requirements for payment or reimbursement for 
emergency services for nonservice-connected disability, which 
were incurred at Providence Hospital, a non-VA facility, from 
December 29, 2003, to December 30, 2003, have been met.  38 
U.S.C.A. § 1725, 5107 (b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 17.53, 17.1000, 17.1002, 17.1003 (2007).

2. The requirements for payment or reimbursement for services 
for nonservice-connected disability, which were incurred at 
Providence Hospital, a non-VA facility, from December 31, 
2003, to January 3, 2004, have not been met.  38 U.S.C.A. § 
1725, 5107 (b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.53, 
17.1000, 17.1002, 17.1003 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letter 
dated in October 2004.  The veteran was notified that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  

As for the content of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice). 

Although the notice did not include the type of evidence 
needed to substantiate the claim, the purpose of the VCAA 
notice was not frustrated as the veteran demonstrated actual 
knowledge on the evidentiary requirements in statements in 
September and November 2004.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

To the extent that the notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the statement of the case, dated in December 
2004.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

As the benefit sought is a one-time monetary benefit, it does 
not involve an effective date or the assignment of a 
disability rating, to his extent, the VCAA does not apply.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  All available evidence pertaining to 
the veteran's claim has been obtained.  As the veteran has 
not identified any additional evidence pertinent to his 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On December 29, 2003, the veteran was seen at private 
physician's office for abdominal pain.  According to the EMS 
report, the veteran had an episode of syncope, witnessed by 
the physician.  The veteran was then transported by ambulance 
to Providence Hospital, a distance of 2.75 miles, which took 
seven minutes, arriving at the emergency room at 1335. 

The records of Providence Hospital disclose that on December 
29, 2003, a CT scan revealed a 7 to 8 cm. leaking abdominal 
aortic aneurysm.  He was admitted to the hospital at 1428 for 
emergency repair of the ruptured abdominal aortic aneurysm as 
reported by the surgeon and he was taken to the operating 
room at 1450.  

The veteran received several units of blood.  After surgery, 
the surgeon described the veteran's condition as unstable.  
On the morning of December 30, 2003, the veteran was still 
intubated, but the tubes were then removed.  On December 31, 
2003, the veteran was encouraged to walk.  The veteran was 
discharged to home on January 3, 2004.  

In a statement in August 2004, W.M.Y., MD, stated that on 
December 29, 2003, the veteran presented to his office for a 
rupture abdominal aortic aneurysm.  The physician stated that 
the veteran had to be transported by EMS to Providence 
Hospital due to the extreme life threatening nature of the 
emergency.  The physician stated that there was no 
alternative for the veteran's immediate, operative, or 
postoperative care and that any other course of action could 
have had dire consequences.  

In a statement in September 2004, the veteran stated that by 
coincidence he was near the office of Dr. W.M.Y., when he 
began experiencing pain and a feeling he was about to lose 
consciousness so he went to directly to the office. 

At the hearing in December 2005, the veteran testified that 
on December 29, 2003, he drove to Dr. W.M.Y.'s office, which 
happened to be nearby, to request that Dr. W.M.Y., a friend 
of the veteran, drive him home.  Instead upon seeing the 
veteran, Dr. W.M.Y. placed a 911 call for emergency medical 
services.  The veteran indicated that the EMS technicians and 
Dr. W.M.Y. determined that he should be transported to the 
nearest medical facility, Providence Hospital, which was 
twice as close as the VA Medical Center.  

J.B., the veteran's son-in-law, testified that once the 
veteran was at Providence Hospital he informed the staff that 
the veteran was a VA patient and needed to be transported to 
the VA Medical Center.  However, his request was denied due 
to the emergent nature of the veteran's condition.  



In the adjudicating the claim, the agency of original held 
that the veteran chose to go to a private physician, when the 
Urgent Care Unit at the VA facility was open and could have 
provided the emergent care, concluding that the VA facility 
was feasible available. 

Legal Principles

Under 38 U.S.C.A. §  1725, VA may pay or reimburse a veteran 
for emergency services furnished at a non-VA facility for a 
nonservice-connected condition only if all of the following 
conditions are met: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking  immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a  prudent layperson who possesses an average 
knowledge of health and  medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); 

(c) A VA facility was not feasibly available and an 
attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in 
an ambulance and the ambulance personnel determined that 
the nearest available appropriate level of care was at a 
non-VA medical center); 

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA facility (the medical 
emergency lasts only until the time the veteran becomes  
stabilized); 

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan 
contract for  payment or reimbursement, in whole or in 
part, for the emergency  treatment (this condition 
cannot be met if the veteran has coverage  under a 
health-plan contract but payment is barred because of a 
failure by the veteran or the provider to comply with 
the provisions of that  health-plan contract, e.g., 
failure to submit a bill or medical records  within 
specified time limits, or failure to exhaust appeals of 
the  denial of payment); 

(h) If the condition for which the emergency treatment 
was furnished  was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available  to the veteran 
or provider against a third party for payment of such  
treatment; and the veteran has no contractual or legal 
recourse against  a third party that could reasonably be 
pursued for the purpose of  extinguishing, in whole or 
in part, the veteran's liability to the  provider; and 



(i) The veteran is not eligible for reimbursement under 
38 U.S.C.  1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service- connected disability).  
Analysis 

Condition (a) is met as the emergency services were provided 
at Providence Hospital were the veteran was seen in the 
emergency department and then admitted to the hospital for 
emergent surgery.  Clearly, the hospital provided emergency 
care to the public. 

Condition (b) is met as a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health when 
the veteran experienced acute symptoms, that is, abdominal 
pain, of sufficient severity as evidenced by near syncope, 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy. 

The case essentially turns on condition (c), that is, whether 
a VA facility was not feasibly available and an attempt to 
use VA beforehand would not have been considered reasonable 
by a prudent layperson. 

In determining "feasibly available," such factors as the 
urgent nature of the veteran's medical condition and the 
length of any delay that would have been required to obtain 
treatment from a VA facility are to be considered.  38 C.F.R. 
§ 17.53.

The Board finds that a VA facility was not feasible available 
given the urgent nature of the veteran's medical condition, 
that is, a ruptured abdominal aortic aneurysm, which required 
emergency repair according to the surgeon, and which was 
described by W.M.Y., MD, as extremely life threatening 
emergency.  

And while the VA facility was only several miles further away 
than Providence Hospital, any delay in treating a life 
threatening emergency would have place the veteran at a 
greater risk.  And W.M.Y., MD, stated that there was no 
alternative for the veteran's immediate, operative, or 
postoperative care and that any other course of action could 
have had dire consequences.  And an attempt to use the VA 
beforehand would not have been considered reasonable by a 
prudent layperson.  The record shows that in addition to the 
veteran feeling faint before arriving at the physician's 
office, the EMS reported that the veteran had an episode of 
syncope, witnessed by the physician. 

In other words, the proximity of the VA facility and whether 
VA could have provided the emergent care is not dispositive 
in this case, where an attempt to use VA beforehand would not 
have been considered reasonable by a prudent layperson given 
the urgent nature of the veteran's medical condition, a life 
threatening ruptured abdominal aneurysm.  

Condition (d) is met to the extent that the emergent medical 
condition existed on December 29, 2003, the day of the 
emergency surgery, and on December 30, 2003, the day after 
surgery as the veteran's condition was still unstable as 
reported by the surgeon.  Condition (d) is not met from 
December 31, 2003, to January 3, 2004, as the veteran's 
condition had become stabilized as he was encourage to walk, 
which means that there was no contraindication that veteran 
could not have been safely transferred to the VA facility. 

Conditions (e) to (i) are also met.  The record shows that 
the veteran was enrolled in the VA health care system.  The 
veteran was financially liable to Providence Hospital for the 
emergency services.  The veteran had no coverage under any 
other health-plan contract for payment or reimbursement.  The 
condition for which the emergency services was not caused by 
an accident or work-related injury. And the veteran was not 
eligible for reimbursement under 38 U.S.C.  1728 for the 
emergency treatment of a service- connected disability. 



Accordingly, criteria set forth in 38 C.F.R. § 17.1002 have 
been met for payment or reimbursement for emergency services 
for a nonservice-connected disability, which were incurred at 
Providence Hospital, a non-VA facility, from December 29, 
2003, to December 30, 2003, but not from December 31, 2003, 
to January 3, 2004. 


ORDER


Payment or reimbursement for emergency services for a 
nonservice-connected disability, which were incurred at 
Providence Hospital, a non-VA facility, from December 29, 
2003, to December 30, 2003, is granted. 

Payment or reimbursement for services for a 
nonservice-connected disability, which were incurred at 
Providence Hospital, a non-VA facility, from December 31, 
2003, to January 3, 2004, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


